Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:  The prior art of records do not clearly teach the newly added limitations as recited in each independent claims. That is, the prior art of records fail to teach  “A method, comprising: receiving from a representative of an organization a specification of a client-side user interface behavior for a view of a computer application, wherein the specification specifies a relative order of precedence of the client-side user interface behavior among one or more other client-side user interface behaviors and the same client-side user interface behavior is reusable as a selectable option among existing user interface behavior options reusable across one or more other computer applications” as recited in claim 1 and as similarly recited in claims 15 and 19. .
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210081464 A1 is directed to  a computer-implemented method for enabling static markup crawlability for a web application dynamically updating web pages client-side may be provided. The method comprises providing a web application identifiable by a web address comprising both, a static content block and dynamic content, and generating a static HTML page and pre-rendering the static content block of the web application such that at least a portion of static content of the web application is crawlable.
US 20200097613 A1 is directed to systems and methods for providing client-side enablement of server communications via a single communication session for a plurality of browser-based presentation interfaces.
US 20090319636 A1  is directed to Method And System For Enabling Client-side Initiated Delivery Of Dynamic Secondary Content. There is provided a method of enabling client-side initiated delivery of dynamic secondary content to a host page comprising running a dynamic secondary content delivery application, requesting a secondary content update to one or more items of existing secondary content rendered on the host page during page load, downloading the secondary content update to the client system, parsing the secondary content update by the dynamic secondary content delivery application, and rendering the secondary content update on the host page, resulting in the client-side initiated delivery of the dynamic secondary content to the host page. In one embodiment, the method is executed by a client system in response to instructions comprising the dynamic secondary content delivery application stored on a computer-readable medium. 
5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173